Citation Nr: 0708838	
Decision Date: 03/26/07    Archive Date: 04/09/07

DOCKET NO.  06-34 833	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to a disability evaluation in excess of 30 
percent for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel


INTRODUCTION

The veteran had active service in the United States Army from 
January 1943 to April 1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2006 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Newark, New Jersey.

The veteran was afforded a Travel Board Hearing before the 
undersigned Acting Veterans Law Judge in January 2007.  A 
transcript is associated with the veteran's claims file.  

The veteran's case was advanced on the docket due to his 
advanced age via motion dated March 2007.  


FINDING OF FACT

Objective audiological findings confirm that the veteran has 
level VII hearing in his left ear and level VI hearing in his 
right ear.  There is evidence of an "exceptional" pattern 
of hearing loss.


CONCLUSION OF LAW

The criteria for a disability evaluation for bilateral 
hearing loss in excess of 30 percent have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.321, 4.85, 4.86, 4.87a, Diagnostic Code (DC) 6100 (2006).  




REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA 

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim.  See 38 C.F.R. § 3.159.  These notice 
requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability; 
a connection between the veteran's service and the 
disability; degree of disability; and the effective date of 
the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
is issued by the agency of original jurisdiction.  Pelegrini 
v. Principi, 18 Vet. App. 112, 119 (2004).  

VA has made all reasonable efforts to assist the veteran in 
the development of his claim, has notified him of the 
information and evidence necessary to substantiate the claim, 
and has fully disclosed the government's duties to assist 
him.  In a February 2006 letter, the veteran was notified of 
the information and evidence needed to substantiate and 
complete his claim.  The veteran was specifically informed as 
to what evidence he was to provide and to what evidence VA 
would attempt to obtain on his behalf.  He was also notified 
of the need to give VA any evidence pertaining to his claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); see Beverly 
v. Nicholson, 19 Vet. App. 394, 403 (2005); Mayfield v. 
Nicholson, 19 Vet. App. 103, 109-12 (2005) (Mayfield I) rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002).

In Pelegrini, the Court held, in part, that a VCAA notice, as 
required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  The 
veteran was provided a VCAA notice letter in February 2006, 
which, as noted above, notified the veteran of the evidence 
that is necessary to substantiate the claim, the evidence or 
information VA will seek to provide, the information or 
evidence he is expected to provide, and notice to provide any 
evidence in his possession that pertains to the claim.  

With respect to the Dingess requirements, the veteran was 
notified of the evidence necessary to establish an increase 
in disability rating and the effective date of award should 
an increase be granted for his claim by letter in August 
2006.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

As to timing of notice of the Dingess requirements, the Board 
finds no prejudice to the veteran in proceeding with the 
issuance of this decision.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993) (where Board addresses question not addressed 
by agency of original jurisdiction, Board must consider 
whether veteran has been prejudiced thereby).  Specifically, 
as the Board's final decision results in a denial of the 
veteran's claim for an increase in evaluation, any deficiency 
with respect to timing is harmless error.  See 
Dingess/Hartman, supra.  

In this respect, all the VCAA requires is that the duty to 
notify is satisfied, and that appellants be given the 
opportunity to submit information and evidence in support of 
their claims.  Once this has been accomplished, all due 
process concerns have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 
553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).  
The veteran has been provided the opportunity to respond to 
the VCAA letters and over the course of the appeal has had 
multiple opportunities to submit and identify evidence and 
has been provided a meaningful opportunity to participate 
effectively in the processing of his claim by VA.  

It is also pertinent to note that the evidence does not show, 
nor does the veteran contend, that any notification 
deficiencies, either with respect to timing or content, have 
resulted in prejudice.  That is, there has been no plausible 
showing of how the essential fairness of the adjudication was 
affected.  See Mayfield v. Nicholson, 19 Vet. App. 103, 128, 
129 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (due process concerns with respect to VCAA notice must 
be pled with specificity).  

The VCAA places an enhanced duty on VA to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In this case, the RO 
has obtained all existing medical records identified by the 
veteran.  Comprehensive examinations to evaluate the 
disability at issue were conducted, which resulted in 
findings that are adequate for rating purposes.  There is no 
further duty to provide an examination or medical opinion.  
38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(2), (3).

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).

Legal Criteria

Disability ratings are determined by applying criteria set 
forth in VA's Schedule for Rating Disabilities.  Ratings are 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there 
is a question as to which of two evaluations should be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. §  4.7.

In determining the disability evaluation, VA has a duty to 
consider all possible regulations which may be potentially 
applicable based upon the assertions and issues raised in the 
record.  After such a consideration, VA must explain to the 
veteran the reasons and bases utilized in the government's 
decision.  See Schafrath v. Derwinski, 1 Vet. App. 589, 595 
(1991).  In a case which does not rise from an initial grant 
of service connection, the current level of disability is of 
primary importance.  See Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  In addition, one 
diagnostic code may be more appropriate than another based 
upon considerations such as the individual's relevant medical 
history, his diagnosis, or his associated demonstrative 
symptomatology.  Any change in a diagnostic code by a VA 
adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Evaluations for bilateral hearing loss range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold levels as measured by pure tone audiometry tests in 
the frequencies 1,000, 2,000, 3,000, and 4,000 cycles per 
second.  

To evaluate the degree of disability from the veteran's 
hearing loss, the rating schedule establishes 11 auditory 
acuity levels, designated from level I for slightly impaired 
hearing acuity through level XI for profound deafness.  
Further, "disability ratings for hearing impairment are 
derived by a mechanical application of the rating schedule to 
the numeric designations assigned after audiometric 
evaluations are rendered."  See Lendenmann v. Principi, 3 
Vet. App. 345, 349 (1992).

Applicable regulations do allow some flexibility in rating 
what is categorized as  "exceptional" hearing loss.  The 
record indicates that the veteran has a pattern of 
"exceptional hearing loss," defined as puretone threshold 
at 1000, 2000, 3000, and 4000 Hertz (Hz) is 55 decibels or 
more.  See 38 C.F.R. § 4.86(a).  

Analysis

The veteran was granted service connection for bilateral 
hearing loss in a June 2003 rating decision which established 
a 30 percent disability evaluation.  In October 2005, he 
filed his current claim, asserting, essentially, that his 
condition is of a greater severity than that contemplated by 
the 30 percent rating.  In March 2006, his claim for an 
increase was denied by the RO, and it is now before the Board 
for appellate review.  

The veteran was afforded two comprehensive VA audiological 
examinations; with the earliest conducted prior to his 
initial award of service connection in December 2002, and the 
most recent dated in February 2006.  On the authorized 
audiological evaluation in December 2002, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
n/a
55
65
70
80
LEFT
n/a
55
55
60
75

Speech audiometry revealed speech recognition ability of 68 
percent in the right ear and of 52 percent in the left ear.

On the authorized audiological evaluation in February 2006, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
n/a
55
60
65
60
LEFT
n/a
70
65
60
60

Speech audiometry revealed speech recognition ability of 72 
percent in the right ear and of 52 percent in the left ear.

In addition to these examination results, the record also 
contains evidence of a private audiology examination dated in 
March 2006.  There is no indication that this examination 
made use of the Maryland CNC Speech Recognition Test as 
required by the regulations and is therefore not adequate for 
rating purposes.  

Based on the VA audiograms, the veteran is entitled to have 
his hearing loss evaluated under Table VIA, in addition to 
Table VI, with entitlement based on whichever rating is more 
favorable to him.  Id.  The veteran is not, however, entitled 
to an evaluation under 38 C.F.R. § 4.86(b), as the puretone 
thresholds do not meet the requirement of being 30 decibels 
or less at 1000 Hz and 70 decibels or more at 2000 Hz. 

Applying the provisions of Table VIA, the veteran's most 
severe finding in the right ear is from the December 2002 VA 
examination, and gives a puretone threshold average of 68.  
The most severe finding in the left ear comes from the 
February 2006 VA examination, and gives a puretone threshold 
average of 64.  Applying the two findings on Table VIA gives 
a finding of level V hearing for the right ear (between 63 
and 69 average puretone db hearing loss) and level V for the 
left ear (between 63 and 69 average puretone db hearing 
loss).  Entering these categorical findings in Table VII 
yields a 20 percent evaluation, which is less than his 
currently established 30 percent.   

As a rating under the "exceptional" hearing loss provision 
is not beneficial to the veteran, it is necessary to apply 
the criteria found in 38 C.F.R. § 4.87 at Table VI to the 
veteran's audiological examinations.  In so doing, the Board 
notes that the veteran's most severe findings in the right 
ear (68 percent discrimination and 68 puretone threshold 
average) yield a numerical designation of VI for the right 
ear (between 66 and 73 average puretone decibel hearing loss, 
with between 68 and 74  percent speech discrimination), and 
the veteran's most severe findings in the left ear (52 
percent discrimination and 64 puretone threshold average) 
yield a numerical designation of VII for the left ear 
(between 58 and 65 average puretone decibel hearing loss, 
with between 52 and 58 percent speech discrimination).  
Entering the category designations for each ear into Table 
VII results in a 30 percent disability evaluation.  Based on 
this, the Board finds that the veteran's current rating is 
accurate, and an increase in evaluation is not warranted at 
this time.  

At the hearing, the veteran asserted that his hearing loss 
had worsened since his last VA examination; however, the 
Board notes that he underwent a subsequent private audiogram, 
which, while not using the Maryland CNC tests, showed 
essentially the same results as the February 2006 VA 
examination.  This evidence tends to weigh against the 
veteran's assertion of worsening hearing loss.  Moreover, he 
is competent to report on symptoms which he can notice with 
his senses; however, the February 2006 examination is 
relatively recent, complied fully with VA requirements for 
audiological testing, and is adequate for rating purposes.  
See Espiritu, supra.  As such, the Board concludes that the 
severity of the veteran's condition was accurately portrayed 
via the February 2006 examination, and an additional 
examination will unnecessarily delay resolution of his claim.  

The Board further finds that there is no evidence of any 
unusual or exceptional circumstances, such as marked 
interference with employment or frequent periods of 
hospitalization related to the veteran's hearing loss, which 
would take the veteran's case outside the norm.  Therefore, 
referral by the RO to the Chief Benefits Director of VA's 
Compensation and Pension Service for consideration of an 
extraschedular rating, under the provisions of 38 C.F.R. § 
3.321(b)(1), is not warranted.  See Bagwell v. Brown, 9 Vet. 
App. 337 (1996).  

In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  That doctrine, however, is 
not applicable in this case because the preponderance of the 
evidence is against the veteran claim for a rating in excess 
of 30 percent for his bilateral hearing loss.  38 U.S.C.A. § 
5107(b); see also, e.g., Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).


ORDER

A disability evaluation in excess of 30 percent for bilateral 
hearing loss is denied.  



____________________________________________
L.A. HOWELL
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


